DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1-6 are currently pending.
Priority

    PNG
    media_image1.png
    152
    1054
    media_image1.png
    Greyscale
(filing receipt dated 6/14/2021).  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 6 is objected to because of the following informalities:  in line 2 of claim 6, the word –further—should be inserted before the word “comprising” and the phrase “a reaction” should be deleted and replaced by –the reaction--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over JPH0393757 (JP ‘757, published on 4/18/1991, of record in the IDS filed on 1/15/2019) in view of WO 2016/047516 (published on 3/31/2016, of record in the IDS filed on 1/15/2019; English language equivalent = US2017/0275247, published on 9/28/2017, hereafter referred to as ‘247). JP ‘757 is not in English and there is no English language equivalent available, therefore a machine generated English language translation is also provided, wherein the appended document is 10 pages total and when a page number is referenced below it refers to the number out of 10.  
Applicant Claims

    PNG
    media_image2.png
    148
    986
    media_image2.png
    Greyscale

Determining the Scope and Content of the Prior Art (MPEP §2141.01)
claim 1, JP ‘757 teaches that the alpha-aminonitrile can comprise aminoacetonitrile (glycinonitrile) which produces glycine when contacted with zirconium oxide and water (see examples 3 and 4 on p. 9 and second paragraph of p. 8, beginning at line 43).
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	With regard to claim 1, JP ‘757 is silent regarding the use of a cerium compound as the catalyst, only teaching the use of zirconium oxide (see second paragraph of p. 8, abstract, claims, and examples). This deficiency is cured by the teachings of ‘247.  ‘247 is directed toward a method for producing methionine comprising contacting 2-amino-4-(methylthio)butanenitrile with water in the presence of an oxide catalyst containing cerium (see whole document, in particular abstract and claims).  Though ‘247 does not explicitly teach that the cerium oxide catalyst can be used to hydrolyze other alpha-aminonitrile compounds, JP ‘757 teaches that the analogous zirconium oxide catalyst can be used to hydrolyze a wide variety of alpha-aminonitrile compounds, including 2-amino-4-(methylthio)butanenitrile (referred to as 1-(-methylthioethyl)aminoacetonitrile in JP ‘757-see examples 1 and 2 on p. 9 and second paragraph on p. 8) to produce methionine.  Therefore, based on the teachings of JP ‘757 and ‘247, the skilled artisan would have had a reasonable expectation of success of substituting one known alpha-aminonitrile hydrolysis catalyst for another to predictably produce glycine from glycinonitrile by hydrolyzing glycinonitrile in the presence of water and the cerium oxide 
	With respect to claims 2-5, see claim 2 and [0010-0017] of ‘247, which teaches that the catalyst is a cerium oxide, which may be present as a complex metal oxide further containing zirconium, yttrium, or lanthanum, wherein a mixed oxide between cerium and zirconium (ceria-zirconia) is the most preferred.  With further respect to claim 4, [0016-0017] of ‘247 further teach that the cerium oxide may be supported and/or used as a support and/or used as a mixture with another oxide, including zirconium, magnesium, zinc, and titanium oxide.  Further see examples in [0036-0038, 0042-0050].
	With respect to claim 6, ’247 further teaches that the reaction system can include ammonia to stabilize the nitrile in the water solvent (see [0023] and claim 4).  	 
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of JP ‘757 and ‘247 to arrive at the instantly claimed process with a reasonable expectation of success before the effective filing date of the instant prima facie obvious and predictable absent any evidence to the contrary. Additionally, examples 3-4 in JP ‘757 teach that glycine is produced in 62-82% yield and examples 1-2 teach that methionine is produced in 45-80% yield (see p. 9) using zirconium oxide as a catalyst while the examples in ‘247, see [0036-0038, 0043-0050], can produce methionine in yields up to 97% using cerium oxide based catalysts.  Therefore the skilled artisan would be further motivated to substitute the cerium oxide catalysts of ‘247 for the zirconium oxide based catalysts of JP ‘757 in any alpha-aminonitrile hydrolysis reaction in order to predictably obtain superior yields of the desired alpha-aminoacids. Also see MPEP 2143 B.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307.  The examiner can normally be reached on 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AMY C BONAPARTE/Primary Examiner, Art Unit 1622